     Case 3:20-cv-00764-BEN-JLB Document 8 Filed 10/30/20 PageID.547 Page 1 of 2



 1
 2
 3
 4
 5
 6                           UNITED STATES DISTRICT COURT
 7                         SOUTHERN DISTRICT OF CALIFORNIA
 8
 9   GUSTAVO GARRIDO CASTRO,                            Case No.: 3:20-cv-00764-BEN-JLB
10                                    Petitioner,
                                                        ORDER GRANTING MOTION TO
11   v.                                                 FILE DOCUMENTS UNDER SEAL
12   CHRISTOPHER J. LAROSE, in his
     capacity as Senior Warden, Otay Mesa
13                                                      [ECF No. 4]
     Detention Center; GREGORY J.
14   ARCHAMBEAULT, in his official
     capacity as San Diego Field Office
15
     Director, U.S. Immigrations and Customs
16   Enforcement; CHAD F. WOLF, in his
     official capacity as Acting Secretary,
17
     Department of Homeland Security; and
18   WILLIAM P. BARR, in his official
     capacity as U.S. Attorney General,
19
                                   Respondents.
20
21         Petitioner Gustavo Garrido Castro filed a Petition for Writ Habeas Corpus pursuant
22   to 28 U.S.C. § 2241. ECF No. 1. Respondents submitted a Motion to File Documents
23   Under Seal concurrently with their Return to the Petition for Writ of Habeas Corpus. For
24   the following reasons, the motion is granted.
25         Except for certain documents “traditionally kept secret,” federal courts begin a
26   sealing analysis with “a strong presumption in favor of access to court records.” Foltz v.
27   State Farm Mut. Auto. Ins. Co., 331 F.3d 1122, 1135 (9th Cir. 2003). A party seeking to
28   seal a judicial record then must “articulate [] compelling reasons supported by specific

                                                    1
                                                                              3:20-cv-00764-BEN-JLB
     Case 3:20-cv-00764-BEN-JLB Document 8 Filed 10/30/20 PageID.548 Page 2 of 2



 1   factual findings,” id., that outweigh the general history of access and the public policies
 2   favoring disclosure, such as the “public interest in understanding the judicial process,”
 3   Hagestad v. Tragesser, 49 F.3d 1430, 1434 (9th Cir. 1995). The Court “conscientiously
 4   balance[s] . . . the competing interests” of the public and the party who seeks to keep
 5   certain judicial records secret. Foltz, 331 F.3d at 1135. After considering these interests,
 6   if the Court decides to seal certain judicial records, it “base[s] its decision on a
 7   compelling reason and articulate[s] the factual basis for its ruling, without relying on
 8   hypothesis or conjecture.” Hagestad, 49 F.3d at 1434 (citing Valley Broadcasting Co. v.
 9   U.S. Dist. Ct., 798 F.2d 1289, 1295 (9th Cir.1986)).
10         Respondents express a need to disclose Petitioner’s medical records to the Court as
11   evidence supporting their Return to the Petition for Writ of Habeas Corpus. They bring
12   this motion to file those records under seal out of concern for Petitioner’s privacy. The
13   Court is mindful that protection of medical privacy has often been found to be a
14   “compelling reason” for sealing records. See Domingo v. Brennan, 690 Fed. App’x 928,
15   930-31 (9th Cir. 2017) and Heldt v. Guardian Life Ins. Co. of Am., Case No. 16-cv-885-
16   BAS-NLS, 2018 WL 5920029, at *2 (Nov. 13, 2018) (citing others). On balance, the
17   potential harm to Petitioner’s interests outweighs the public interest here. Accordingly,
18   the Court exercises its discretion to grant the motion. See Nixon v. Warner
19   Communications, Inc., 435 U.S. 589, 599 (1978) ("The few cases that have recognized
20   such a right do agree that the decision as to access is one best left to the sound discretion
21   of the trial court, a discretion to be exercised in light of the relevant facts and
22   circumstances of the particular case").
23         The motion to seal is GRANTED. The Clerk is directed to file the unredacted
24   version of the documents lodged at Docket Number 5-1 under seal.
25         IT IS SO ORDERED.
26
27   DATED: October 30, 2020                         ______________________________
                                                     HON. ROGER T. BENITEZ
28                                                   United States District Judge
                                                     2
                                                                                  3:20-cv-00764-BEN-JLB
